Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 05/06/2021 is duly acknowledged. 
Claims 1-22 were previously canceled by applicants.
Claims 23-28 were previously pending/examined in this application.
Claim 28 has been canceled by applicant’s current claim amendments.
Claims 29-35 have been newly presented for examination.
Claims 23-27 and 29-35 (elected Group I, without traverse; species election was withdrawn) as currently amended/presented are currently pending in this application, and have been examined on their merits in this action.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Claim Rejections - 35 USC § 102 - Withdrawn
1.	In view of current amendment to claim 23, the rejection under 35 U.S.C. § 102(a)(1) as anticipated by Sommermeyer et al. (US 5,218,108), as previously made by the examiner, has been withdrawn.
The following contains new grounds of objection/rejections necessitated by applicant’s current amendments to pending claims.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102 – Made/Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.    Claims 23, 29 and 34 (as amended/newly presented) are/remain rejected under 35 U.S.C. § 102(a)(1) as anticipated by Kim, M. (Carbohydrate Polymers 2003 vol. 54, pp. 173-181; previously cited). 
Claim 23 (as currently amended) is directed to “A modified starch produced by a method comprising: 
(a) performing at least two sequential starch-modifying processes on a quantity of starch molecules to form modified starch molecules, 
wherein one of the processes comprises degrading the starch molecules into starch molecules having a lower molecular weight, and 
wherein at least one other of the processes comprises reacting the starch molecules with propylene oxide or butylene oxide; and 
(b) filtering and washing the modified starch molecules.”

Kim (2003), while evaluating degradability of hydroxypropylated potato starch/polyethylene blend films, discloses hydroxypropylated potato starch (Abstract). This product is prepared by reaction of potato starch with propylene oxide at a pH of 11.5 at 40 degree C (p. 174, col 1, last paragraph). The modified starch was degraded by incubation with P. aeruginosa (p. 175, §§ 2.7.2 and 2.7.3; and p. 175, last paragraph-p. 176, col. 2). It is noted that the current amendment to recite the limitations of “filtering and washing the modified starch molecules” is not deemed to structurally change the 
2.	Claim 23 (as currently amended) is/remains also rejected under 35 U.S.C. § 102(a)(1) as anticipated by Henning K. (US 7,550,446, previously cited). 
Henning (2009) discloses hydroxyethyl- and hydroxypropyl-substituted degraded starch (see Henning, claims 1-4).  Henning discloses that such derivatives are made by reaction of the starch with ethylene oxide or propylene oxide (see col. 2, 1ines 14-29). It is noted that the current amendment to recite the limitations of “filtering and washing the modified starch molecules” is not deemed to structurally change the product that has already been fully disclosed by Henning (Col. 2, lines 59-67- Col. 3, lines 1-15; and claims 1-4, in particular).
Claim Rejections - 35 USC § 102 –Made/Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 24-27 and newly presented claims 30-33 and 35 (as currently amended/presented) are/remain rejected under 35 U.S.C. § 102(a)(1) as anticipated by OR, in the alternative, under 35 U.S.C. §103 as obvious over Kim (2003), cited above.
 Under MPEP 2112 a rejection under 35 U.S.C. §§102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.
 As discussed above, Kim 2003 teaches hydroxypropylated degraded starch. At p. 175, col 2, Table 1, Kim teaches preparations of hydroxypropylated degraded starch of which the degree of substitution = 0.05, 0.10, and 0.18.

 Under MPEP 2112.01, when a structure recited in a reference is substantially identical to that recited in the claims, claimed properties are presumed to be intrinsic to the composition disclosed. It is re-iterated that this presumption can be rebutted by Applicants by evidence/data showing that the prior art product does not necessarily possess the recited characteristics.

2.    Claims 24-27 and newly presented claims 29-35 are/remain rejected under 35 U.S.C. § 102(a)(1) as anticipated by OR, in the alternative, under 35 U.S.C. §103 as obvious over Henning K. (US 7,550,446), cited above. 
Henning (2009) discloses hydroxyethyl- and hydroxypropyl-substituted degraded starch (see Henning, claims 1-4).  Henning discloses that such derivatives are made by reaction of the starch with ethylene oxide or propylene oxide (see col. 2, 1ines 14-29), wherein the degree of substitution is in the range of 0.05 - 0.30 (as recited in instant claim 24), and in which the average molecular weights are in the range 10,000 - 450,000 or the narrower range 10,000 - 40,000. These ranges are largely within the range recited in instant claim 26, and newly presented claim 32.  It is noted that the current amendment to recite the limitations of “filtering and washing the modified starch molecules” is not 
Similar to the case of Kim 2003, discussed above, Henning ‘446 does not discuss certain properties, namely the cooked-starch-Brookfield-viscosity in a 10% solution at 25°C and 100 rpm, the number- average molecular weight, or polydispersity. Here too, these properties are presumed, under MPEP2112.01, to be intrinsic to the composition disclosed as they are deemed to be linked to the degree of substitution of the starch produced by reaction with propylene oxide and degradation. Likewise, the limitations of newly presented claims 29, 34 and 35 for the temperature of the reaction, pH and duration of degradation are not deemed to structurally distinguish the scope of the product as currently claimed (see instant claim 23, in particular).
"[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process."   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Response to Arguments
Applicant's arguments filed on 05/06/2021 (as they pertain to the prior art rejections of record; see remarks, pages 4-6) have been fully considered but they are not persuasive for at least the following reasons of record:
Regarding the 102 rejection over Kim 2003, applicants appear to argue that “…that in Kim once degradation is performed the modified starch is effectively destroyed and cannot be subjected to filtering and washing, and thus claim 23 as amended is not anticipated by Kim”, which is duly noted and considered. However, it is not found to be persuasive because Kim nevertheless discloses the same hydroxypropylated starch as currently recited in claim 23. The per se. 
For the same reasons, the argument presented for 102 rejection of claim 23 over Henning reference is also not found to be persuasive, and is therefore maintained.
Regarding the 102/103 rejection of record over cited prior art references of Kim 2003 and Henning, applicants appear to argue that “…the prior art product does not necessarily possess the recited characteristics….at least the claimed viscosity range would not be inherently met by the starches described in Kim or Henning…Applicant has found controlled degradation is necessary in order to obtain cooked starch viscosities within the claimed range…” (see remarks, page 5).  Applicant’s arguments have been duly noted and considered, however they have not been found persuasive because as currently presented the product of instantly amended claim 23 does require the argued limitations of degree of substitution and viscosity per se.  Moreover, given that the cited prior art references disclose the same reaction of alkylation (i.e. using propylene oxide, in particular) and degradation of starch (it is noted that no other distinguishing structural features are required in claim 23), and therefore the resulting product would be expected by an artisan of ordinary skill in the art to possess the same functional characteristics (including viscosity under certain testing conditions as currently recited in instant claim 24, for instance), unless evidence/data provided on record to the contrary.  It is also noted to applicants that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data is 
It is also noted that applicants fail to set forth (in the claimed product) the criteria that define the hydroxypropylated (or hydroxybutylated) starch product in specific structural terms, other than providing intrinsic functional properties of the product made.  Such functional properties (such as viscosity, polydispersity, for instances) describe nothing about the chemical, physical and/or structural features of the claimed product that can reasonably distinguish it from the prior art disclosure for the product that also provides the same degree of alkyl substitution of starch using the same process.  The generic recitation of “filtering and washing” (see instant claim 23, as currently amended) and art known reaction/preparation conditions (of temperature, pH, duration of degradation, etc.; see newly recited claims 29, 34 and 35) for the product being made does not change the structural features of the alkylated starch per se, especially for the scope of the claimed product as currently presented in instant claim 23, unless evidence/data provided on record to the contrary.  Thus, the rejections of record are properly made/maintained. 
  Attention is directed to General Electric Company v. Wabash Appliance Corporation 37 USPQ 466 (US 1938), at 469, speaking to functional language at the point of novelty as herein employed.: “the vice of a functional claim exists not only when a claim is ‘wholly” functional, if that is ever true, but when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”.

Functional language at the point of novelty is further admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC 1997) at 1406: stating this usage does “little more than outline goals appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”.  Claims employing functional language at the point of novelty neither provide those element required to practice the invention, nor “inform the public during the life of the patent of the limits of the monopoly asserted.”, General Elelctric Co. v. Wabash Appliance Corp., at 468.

Conclusion
NO claims are currently allowed.
NOTE:  Applicants are advised to amend claim 23 in order to recite distinguishing structural features (or combination thereof) for the “modified starch product” required to point out the novelty of the invention disclosed, albeit without introducing new matter situation.
Pertinent Prior Art:
1.	Katta et al (US 2010/0330257 A1; cited as ref. [A] on PTO 892 form) – “Non-degradable hydroxypropyl starch hydrolysate, method for producing thereof and food and beverage” (disclose a low-viscosity starch product in the form of non-digestible hydroxypropyl starch hydrolysate which is prepared by reacting with propylene oxide to a degree of substitution of 0.05 to 0.4, followed by enzymatic degradation of said starch preparation with alpha-amylase and glucoamylase enzymes, and finally separation by liquid chromatography; see abstract, [0011], Example 2, and claim 5, in particular).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657